Citation Nr: 0931563	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an initial rating greater than 10 percent 
prior to March 8, 2000, and greater than 20 percent 
thereafter, for degenerative joint disease of the cervical 
spine with mixed headache disorder. 

3.  Entitlement to an initial rating greater than 10 percent 
for left radial head fracture.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to March 1977, 
from January 1980 to December 1982, and additional unverified 
active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  A Travel Board hearing was held at 
the RO in May 2009. 

The Board notes that, in an October 2008 Supplemental 
Statement of the Case (SSOC), the RO assigned a separate 
40 percent rating for radiculopathy of the right lower 
extremity associated with degenerative joint disease of the 
cervical spine with mixed headache disorder effective 
August 25, 2005.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected left radial head fracture 
is manifested by, at worst, forearm extension limited to 
60 degrees or less.

3.  Prior to March 8, 2000, the Veteran's degenerative joint 
disease of the cervical spine with mixed headache disorder 
was manifested by, at worst, slight limitation of motion.

4.  Effective March 8, 2000, the Veteran's degenerative joint 
disease of the cervical spine with mixed headache disorder is 
manifested by, at worst, moderate limitation of motion or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.

5.  Service connection is in effect for radiculopathy of the 
right lower extremity associated with degenerative joint 
disease of the cervical spine with mixed headache disorder, 
evaluated as 40 percent disabling effective August 25, 2005; 
sensory neuropathy of the left lower extremity, evaluated as 
30 percent disabling effective September 21, 2004; 
degenerative joint disease of the cervical spine with mixed 
headache disorder, evaluated as 20 percent disabling 
effective March 8, 2000; left radial head fracture, evaluated 
as 10 percent disabling effective October 2, 1986; and for 
status-post tonsillectomy, evaluated as 0 percent disabling 
effective July 2, 1991.

6.  The Veteran's combined disability evaluation for 
compensation is 70 percent effective August 25, 2005.

7.  As of February 7, 2008, the Veteran's service-connected 
radiculopathy of the right lower extremity associated with 
degenerative joint disease of the cervical spine with mixed 
headache disorder left radial head fracture, degenerative 
joint disease of the cervical spine with mixed headache 
disorder, and left radial head fracture preclude him from 
securing and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for left radial head fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code (DC) 5207 (2008).  

2.  The criteria for an initial rating greater than 
10 percent prior to March 8, 2000, and greater than 
20 percent thereafter, for degenerative joint disease of the 
cervical spine with mixed headache disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5010-5290 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (2008).

3.  The criteria for entitlement to a TDIU have been met as 
of February 7, 2008.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in December 2002, July 2003, July 2005, 
January 2006, and May 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit evidence showing 
that he was precluded from securing and maintaining 
substantially gainful employment as a result of his service-
connected disabilities and noted other types of evidence the 
Veteran could submit in support of his TDIU claim.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports granting entitlement to a TDIU.  Thus, any failure 
to notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claims for a left radial 
head fracture and for degenerative joint disease of the 
cervical spine with mixed headache disorder ("cervical spine 
disability") are "downstream" elements of the RO's grant 
of service connection for these disabilities in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above in 
December 2002, July 2003, July 2005, January 2006, and May 
2007, VA notified the Veteran of the information and evidence 
needed to substantiate and complete these claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Additional notice of the five elements of a service-
connection claim was provided in the May 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's higher initial rating claims for a left radial 
head fracture and for a cervical spine disability are being 
denied in this decision, and because his claim of entitlement 
to a TDIU is being granted, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issues of 
service connection for a left radial head fracture and for a 
cervical spine disability, and because the Veteran's higher 
initial rating claims are being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for a left radial head fracture and for a cervical 
spine disability originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.  In any event, the Veteran 
received Vazquez-Flores notice in May and June 2008.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, although he declined to do so.  It appears that 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  The RO 
also has obtained the Veteran's Social Security 
Administration (SSA) records and associated them with the 
claims file.  A review of these records shows that SSA denied 
the Veteran's SSA disability benefits claim in November 2006.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected left 
radial head fracture and cervical spine disability.  VA also 
has obtained medical opinions as to the impact of the 
Veteran's service-connected disabilities on his 
employability.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected left radial 
head fracture and service-connected cervical spine disability 
are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected left radial head fracture 
currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5207 (limitation of forearm extension).  
See 38 C.F.R. § 4.71a, DC 5207 (2008).  DC 5207 provides 
ratings for the major (dominant) and minor (non-dominant) 
sides.  Because the Veteran is right hand dominant, in 
evaluating the disability he experiences due to his service-
connected left radial head fracture, the Board will consider 
ratings under DC 5207 for the minor (non-dominant) side.

A 10 percent rating is assigned under DC 5207 for forearm 
flexion limited to 100 degrees on the minor side.  A 
20 percent rating is assigned for forearm flexion to 70 or 
90 degrees on the minor side.  A 30 percent rating is 
assigned for forearm flexion limited to 55 degrees on the 
minor side.  A maximum 40 percent rating is assigned for 
forearm flexion limited to 45 degrees on the minor side.  Id.

The Veteran's service-connected cervical spine disability 
currently is evaluated by analogy to 38 C.F.R. § 4.71a, 
DC 5010-5290 (traumatic arthritis-limitation of motion of the 
cervical spine).  See 38 C.F.R. § 4.71a, DC 5010-5290 
(effective prior to September 26, 2003).

DC 5010 provides a 10 percent rating for traumatic arthritis 
substantiated by x-ray findings with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent rating is assigned under 
DC 5010 for traumatic arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, DC 5010 (2008).  The lumbar and 
cervical vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  The lumbosacral 
articulation is considered a group of minor joints ratable on 
disturbance of lumbar spine functions.  See 38 C.F.R. § 4.45 
(2008).

As relevant to this appeal, under DC 5290, effective before 
September 26, 2003, a 10 percent rating is assigned slight 
limitation of motion.  A 20 percent rating is assigned for 
moderate limitation of motion.  A maximum 30 percent rating 
is assigned for severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5290 (effective before September 26, 2003).

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  Thus, the Veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria; only the former criteria are to be applied for 
the period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 
5243 (2004).  The amendment changed the diagnostic code 
numbers used for all spine disabilities and instituted the 
use of a General Rating Formula for diseases and injuries of 
the spine for the new DC's 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of DC 5293 (Intervertebral Disc Syndrome 
is redesignated as DC 5243).  

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Also as relevant to this appeal, prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated under DC 5293.  
Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for mild 
IVDS.  A 20 percent rating was assigned for moderate IVDS.  A 
40 percent rating was assigned for severe IVDS with recurring 
attacks and little intermittent relief.  A 60 percent rating 
was assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 4.71a, 
DC 5293 (in effect prior to September 23, 2002).

Under the schedular requirements which became effective on 
September 23, 2002, IVDS (preoperatively or postoperatively) 
can be evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under § 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002).  A 10 percent rating is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  Finally, 
a 60 percent rating is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Id.  

Under DC 5293 (redesignated DC 5243), effective from 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. §§ 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 10 percent rating is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum 60 percent rating is 
assigned for IVDS based on incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002).

Note 1 to DC 5293 provided that an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  
Note 2 to DC 5293 provided that when evaluating on the basis 
of chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic DCs.  Neurological disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological DC or DCs.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The Veteran's service treatment records show that, at his 
enlistment physical examination in December 1972 prior to his 
first period of active service, the Veteran denied all 
relevant medical history.  Clinical evaluation was normal.  
In September 1976, it was noted that the Veteran did not 
desire a separation physical examination prior to the end of 
his first period of active service.

As noted above, in October 1976, the Veteran reported to an 
emergency room complaining that he had been attacked and had 
fallen to the ground and twisted his left elbow.  Objective 
examination showed no indication of fracture or complaint of 
acute pain except from the left elbow.  The Veteran's left 
elbow "can be palpated" which caused "undue pain.  There 
is no limitation of motion."  It was noted that the Veteran 
had gotten in to a fight.  X-rays of the left elbow showed no 
fracture.

At his enlistment physical examination in November 1979 prior 
to his second period of active service, the Veteran denied 
all relevant medical history.

As also noted above, the Veteran fractured his left elbow on 
September 3, 1981.

On September 4, 1981, it was noted that the Veteran 
"reportedly fell, striking left elbow on ground."  The 
Veteran reported that he had fractured his left elbow and it 
was "very uncomfortable."  Objective examination showed his 
arm was in a sling with a posterior splint.  The assessment 
was a questionable fracture.

On September 10, 1981, it was noted that the Veteran was 
status-post fracture of the left radial head on September 3, 
1981, and had been treated with a posterior splint.  
Objective examination of the left elbow showed flexion to 
60 degrees, "lacks 30 degrees of extension," and continuing 
tenderness over the radial head.  The assessment was a 
fracture of the radial head of the left arm.

On September 15, 1981, no new complaints were noted.  
Objective examination of the left elbow showed extension to 
25 degrees and flexion to 140 degrees.  The assessment was 
that the Veteran was doing well.

On September 17, 1981, the Veteran complained of increased 
pain and tightness in the forearm on physical therapy 
exercises.  Objective examination of the left elbow showed 
extension to 25 degrees and flexion to 135 degrees.  The 
assessment was "no change."

On September 22, 1981, it was noted that the Veteran was 
status-post fracture of the left radial head on September 3, 
1981, had been in a posterior splint, and had been undergoing 
physical therapy.  Objective examination of the left elbow 
showed flexion to 110 degrees, extension to 15 degrees, 
pronation to 45 degrees, supination to 80 degrees, and pain 
on pronation and supination.  X-rays showed a fracture of the 
radial head.  The assessment was that the Veteran was doing 
well.

In October 1981, the Veteran complained of mild left elbow 
pain on activity.  Objective examination of the left elbow 
showed extension to 30 degrees, flexion to 135 degrees, 
pronation to 70 degrees, and supination to 50 degrees.

On October 13, 1981, the Veteran was placed on a temporary 
physical profile for a fracture of the left radial head.  

On October 20, 1981, the Veteran complained of discomfort in 
the distal triceps.  Objective examination of the left elbow 
showed flexion to 140 degrees, extension to 38 degrees, and 
pronation and supination within normal limits.  The 
assessment was "no real improvement."

In November 1981, the Veteran complained of tenderness near 
the medial epicondyle which was unchanged.  It was noted that 
he was status-post fracture of the left radial head.  
Objective examination of the left elbow showed extension to 
35 degrees and flexion to 140 degrees.  The assessment was 
essentially no change since October 20, 1981.  

In July 1982, the Veteran complained of a neck injury which 
had lasted for 3 days and of waking up with a stiff neck.  
Objective examination showed a normal range of motion with no 
abnormalities detected.  The assessment was muscle cramps.

On August 2, 1982, the Veteran complained of a neck injury 
following a parachute jump.  It was noted that a cervical 
spine series had been within normal limits.  The provisional 
diagnosis was cervical spine strain.  Physical examination 
showed pain on twisting the head from side to side, no 
numbness in the left upper extremity, no motor weakness or 
sensory deficits, no atrophy, no scapular pain, and no pain 
in the trapezius muscles.  X-rays of the cervical spine 
showed questionable narrowing of the odontoid joint on the 
left side.  The Veteran was given a soft cervical collar.

On August 24, 1982, it was noted that the Veteran had fallen 
in September 1981 and struck the side of his body.  He did 
not got to physical therapy but had improved with medication.  
The Veteran reported that he only experienced pain abut no 
numbness.  Physical examination of the cervical spine showed 
no muscle spasm and a full range of motion, no sensory 
deficits or motor weakness in the upper extremities, no pain 
in the upper extremities, and a full range of motion in the 
upper extremities.  X-rays showed no definite pathology.  The 
diagnosis was cervical myositis, improved.

At the Veteran's separation physical examination in November 
1982 at the end of his second period of active service, 
clinical evaluation was normal.

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was vehicle operator 
and he worked in the motor pool.

The post-service medical evidence shows that, on VA 
examination in February 1987, the Veteran reported falling on 
the left side of his neck and left arm while on active 
service in September 1981.  Physical examination of the left 
elbow showed slight tenderness over the head of the left 
radius, no crepitus, swelling, or deformity.  Range of motion 
testing of the left elbow was normal.  Physical examination 
of the cervical spine showed no tenderness over the 
intervertebral spaces, slight tenderness over the muscles on 
the left side of the neck, no motor or sensory deficits or 
neurologic deficits in the upper extremities.  Range of 
motion testing of the cervical spine was full although right 
lateral flexion caused pain over the left side of the neck.  
X-rays of the cervical spine showed some limitation of motion 
on the basis of soft tissue spasm or similar process but no 
degenerative disc disease and otherwise normal spinal 
alignment.  The diagnoses included symptomatic chronic 
cervical strain and an old fracture of the left radial head 
with minimal residuals.

On VA examination in March 2000, the Veteran's complaints 
included left elbow pain and pain the low back and neck.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported his in-
service left radial head fracture.  He denied any bowel or 
bladder problems.  The Veteran also reported experiencing 
about 2 headaches per week usually on the left side of his 
head.  Range of motion testing of the neck showed forward 
flexion to 30 degrees, backwards flexion to 10 degrees, right 
flexion to 10 degrees, and rotation to 20 degrees, all 
without difficulty.  There was no decreased range of motion 
against resistance or on repetitive motion.  There also was 
no incoordination.  Range of motion testing of the left elbow 
showed the "elbow can go from pronation to supination 
without difficulty in the forearm," flexion from 0 to 
120 degrees, supination to 60 degrees, and forearm pronation 
to 50 degrees.  There was no decreased range of motion 
against resistance or on repetitive motion.  There also was 
no incoordination.  Neurologic examination showed normal 
motor strength throughout and intact sensation.  The 
diagnoses were mild residuals of a left radial head fracture 
and mild degenerative joint disease of the cervical spine.

On VA outpatient treatment in February 2002, the Veteran 
complained of neck pain and more frequent occipital 
headaches, left arm stiffness, weakness, pain, and entire 
hand paresthesias.  Objective examination showed a full range 
of cervical motion, a full range of shoulder motion 
bilaterally, 5/5 motor strength in the upper extremities, and 
5/5 sensation.  The assessment was chronic post-traumatic 
cervical pain.

In March 2003, the Veteran's complaints included left elbow 
pain radiating to the arm and neck and daily neck pain which 
did not radiate in to his arms.  Physical examination showed 
tenderness to palpation along the paraspinal muscles in the 
upper cervical spine and no midline tenderness to palpation.  
The assessment included chronic neck pain most consistent 
with strain and no evidence of fracture/dislocation on films, 
no radicular symptoms, and no evidence of radiculopathy on 
EMG.

On VA neurological examination in April 2003, the Veteran 
complained of headaches which occurred in the back of the 
head over the left side about once a month and lasted about 
2-3 days.  He denied any visual aura or photophobia.  
Physical examination showed intact sensation to pinprick and 
light touch, normal motor strength and reflexes, a normal 
gait, and some cervical spine tenderness and pain.  X-rays of 
the cervical spine were stable with mild degenerative 
changes.  X-rays of the left elbow showed an old fracture of 
the radial head with associated post-traumatic degenerative 
joint disease and intra-articular body.  The diagnosis was a 
mixed headache disorder with probably some cervicogenic 
component.

On VA joints examination in April 2003, the Veteran's 
complaints included constant left arm pain, particularly over 
the elbow, increasing weakness and stiffness in the left arm, 
and continuing neck pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied any swelling, heat, redness, 
instability or giving way, or significant fatigability.  He 
experienced left elbow locking and wore a protective sleeve 
for treatment.  He stated that he injured his left elbow in a 
fall in 1981.  He also denied any episodes of dislocation or 
inflammatory arthritis.  Physical examination of the left 
elbow showed no area of tenderness around his elbow.  Range 
of motion testing of the left elbow showed from 20 degrees 
"left of straight" to 120 degrees of full flexion without 
discomfort or evidence of painful motion.  The Veteran's left 
elbow range of motion did not appear to be limited by pain, 
fatigue, weakness, or lack of endurance.  Physical 
examination of the cervical spine showed normal posture and 
gait, normal head position, normal spinal curvature, and 
symmetrical spinal motion. Range of motion testing of the 
cervical spine showed forward flexion to 50 degrees, 
posterior flexion to 55 degrees, lateral flexion to 
30 degrees in each direction, and rotation to 75 degrees in 
each direction.  The cervical spine did not appear painful on 
motion.  The diagnoses were left radial head fracture with 
high level of recovery with limitation of motion and mild 
functional impairment and mild to moderate degenerative joint 
disease of the cervical spine with mild functional 
impairment.

MRI scan of the Veteran's cervical spine in November 2003 
showed mild degenerative disc disease of the cervical spine 
most notable at C5-6, moderate left neural foraminal 
stenosis, and mild right neural foraminal stenosis.

On VA outpatient treatment in July 2004, the Veteran's 
complaints included neck stiffness "all day long," chronic 
left elbow and wrist pain without clear radicular symptoms, 
and chronic numbness in both hands.  The Veteran reported 
that he was not working.  He stated that he exercised by 
walking a lot up to 2-3 miles a day.  He also reported that 
his neck, arm, and hand symptoms "prevent his doing hard 
physical labor."  The assessment included chronic neck pain 
most consistent with strain without evidence of fracture or 
dislocation on films, no radicular symptoms, and no evidence 
of radiculopathy.

On VA examination in September 2004, the Veteran's complaints 
included epicondylitis.  It was noted that the Veteran had 
been working as a landscaper.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA treatment records.  The Veteran 
stated that "his main problem is that he gets weakness on 
the arm whenever he leans towards his left arm and hand and 
tries to do anything vigorous with his left arm."  Physical 
examination of the neck showed tenderness in the interscalene 
area on the left, a positive scalene cramp test to the left, 
and pain to the left medial epicondyle and left hand with 
tingling and numbness whenever his right neck was bent or 
twisted over to the left side.  Physical examination of the 
left elbow showed no tenderness over the left epicondyle, 
medial or lateral, no myofascial spasm above or below the 
left epicondyle, and no discomfort on palpation of any of 
these areas.  The VA examiner opined that the Veteran's 
epicondylitis or epicondylar symptoms were not related to his 
left radial head fracture.  Instead, this examiner opined 
that the Veteran's symptoms more likely were related to 
cervical facet hypertrophy in the upper neck.

In January 2005, the Veteran's complaints included chronic 
neck pain radiating in to the left arm and hand with 
occasional weakness and numbness in the left hand and 
forearm.  The Veteran stated that his pain had begun after a 
fall in 1981.  It was noted that a magnetic resonance imaging 
(MRI) scan showed degenerative disc disease and moderate 
neuronal foramina stenosis on the left and mild stenosis on 
the right.  The assessment included chronic neck pain due to 
moderate stenosis of neural foramina on the left.

Following VA EMG in August 2005, the impressions included 
left chronic C7-T1 polyradiculopathy and right chronic C8-T1 
radiculopathy.

On VA examination in September 2005, the Veteran's complaints 
included limitation of motion and stiffness in the left elbow 
and chronic pain in the posterior cervical spine.  The 
Veteran reported that he was assigned to an airborne infantry 
unit during active service and participated in approximately 
30 parachute jumps.  The Veteran also reported experiencing a 
twisting injury to his cervical spine during active service.  
He denied any radiation or radicular symptomatology in the 
upper extremities or using any assistive device.  He also 
denied any difficulty walking or any episodes of significant 
incapacity in the past 12 months.  

Physical examination of the left elbow in September 2005 
showed no gross deformity, swelling, effusion, or obvious 
intra-articular crepitation, no evidence of instability, and 
gentle manipulation "is not particularly painful."  Range 
of motion testing of the left elbow showed it lacked 
12 degrees of full extension, flexion to 125 degrees, full 
forearm supination of 90 degrees, and pronation to 70 degrees 
without evidence of discomfort or crepitation.  X-rays of the 
left elbow showed a definite deformity of the radial head 
consistent with a previous injury and healed segmental 
fracture and evidence of very slight degenerative arthritic 
changes of the elbow joint and the presence of a loose body 
in the anterior compartment of the elbow.  Physical 
examination of the cervical spine showed very definite 
painful limitation of motion, no spasm, weakness, or point 
tenderness, and intact motor function with no sensory loss.  
Range of motion testing of the cervical spine showed limited 
extension of only 20 degrees with posterior neck pain, full 
forward flexion of 45 degrees without pain, 35 degrees of 
lateral flexion to the right with slight pain, lateral 
flexion of 45 degrees to the left without pain, 60 degrees of 
lateral rotation without pain, and limited lateral rotation 
of 45 degrees to the right with pain.  X-rays of the cervical 
spine showed definite degenerative disc disease at C5-6 with 
foraminal encroachment to the left of the middle and 
flattening of the normal lordotic curve.  The diagnoses 
included evidence of degenerative arthritic changes of the 
right elbow in association with a deformity of the radial 
head secondary to a previous radial head fracture and 
evidence of degenerative disc disease of the cervical spine.

On VA general medical examination in February 2006, the 
Veteran's complaints included left elbow pain, a decreased 
range of motion in the left elbow, headaches, and 
degenerative changes in the neck.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and post-service VA and private treatment records.  
The Veteran reported serving as a parachutist on active 
service and "had a total of 30 parachute jumps."  The 
Veteran reported participating in parachute jumps "both 
before and subsequent to his fall injury."  The Veteran also 
reported that, following his left elbow fracture in 1981, he 
never recovered full range of motion or full strength in his 
left arm.  He denied wearing any protective or assistive 
device on the elbow.  He also reported experiencing episodic 
and fairly severe headaches.  He denied any difficulty with 
walking, doing his job, or looking out of his car to the 
right or left.  

Physical examination in February 2006 showed a "very 
normalish" posture and gait, dropping the chin caused arm 
numbness, no specific areas of tenderness in the neck, and no 
exceptional muscle tightness in the neck.  Range of motion 
testing of the cervical spine showed forward flexion to 
60 degrees "to within 1 fingerbreadth," backward extension 
to 60 degrees, no complaints of discomfort, right flexion to 
40 degrees with a complaint of pulling on the muscles of the 
left side of the neck, left flexion to 45 degrees with some 
pulling on the right side of the neck, right rotation to 
80 degrees "and he turns and holds head," left rotation to 
80 degrees, and no hesitation in any movements.  "There is 
significantly better range of motion than has been reported 
in the past."  Physical examination of the left elbow showed 
no specific areas of tenderness in the elbow, no crepitus, no 
specific abnormalities on external visual evaluation, and no 
increased fatigability.  Range of motion testing of the left 
elbow showed extension to a positive 10-12 degrees, flexion 
to 130 degrees, decreased flexion and extension, and 
pronation and supination to 85 degrees.  The diagnoses 
included cervical degenerative disc disease with very mild 
decreased range of motion and status-post trauma with radial 
head fracture of the left elbow with decreased range of 
motion on extension and flexion.  

Following VA examination in April 2006, the assessment 
included cervical spine spondylosis with multilevel 
degenerative disc disease.

On VA outpatient treatment in October 2006, the Veteran's 
complaints included ongoing problems with neck pain, right 
arm pain, numbness, and tingling.  Physical examination 
showed no tenderness to palpation in the cervical spine, a 
full range of motion in the neck, a negative axial load test, 
and strength and sensation in the medial, radial, and ulnar 
distributions was within normal limits with a slight decrease 
in the left median.  The assessment included cervical 
spondylosis.

On VA examination in July 2008, the Veteran complained of 
neck pain, increased pain down the arm, chronic headaches, 
and pain up the back of his neck.  "He says that the pain is 
bad enough that he cannot concentrate."  The VA examiner 
noted that the Veteran's "paresthesias seem to involve the 
entire hand.  He says they are worse at night.  He says the 
splints help only a little bit."  Physical examination 
showed tenderness in the elbow and neck and good strength, 
reflexes, and sensation.  The diagnoses were chronic 
cervicogenic headaches and left cervical radiculopathy.

On VA joints examination in August 2008, the Veteran's 
complaints included ongoing neck pain, left arm and hand 
pain, and constant elbow pain which was 10/10 on a pain 
scale.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran 
reported that he had been off of work for at least 1 month in 
the past year due to his current neck problems.  The Veteran 
also reported injuring his neck and left upper extremity 
after falling in 1981.  It was noted that the presumptive 
diagnoses included bilateral carpal tunnel syndrome and 
degenerative joint disease.  He ambulated without assistance 
and reported that he could walk for 1 hour.  He reported 
difficulty sleeping and showering due to the pain in his left 
arm.  He also reported experiencing pain on repetitive 
activities involving the upper extremities.  He reported 
further that he experienced limitation of neck motion when 
turning his head.  He stated that he "intends to work at 
least 1 or 2 days per week."  Physical examination of the 
upper extremities showed equal deep tendon reflexes, intact 
motor sensation of the right upper extremity, 4+/5 motor 
sensation on left elbow flexion, decreased sensation in the 
right hand over the volar aspect, and intact sensation of the 
left upper extremity.  Range of motion testing of the 
cervical spine showed extension to 30 degrees in both 
directions with pain, flexion to 30 degrees in both 
directions with pain, rotation to 50 degrees in both 
directions with posterior neck and trapezius tenderness, and 
lateral flexion to 25 degrees in both directions with 
posterior neck pain.  There was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive testing or flare-up.  X-rays of the 
cervical spine showed multiple level degenerative disc 
disease characterized by marginal osteophytes and disc space 
narrowing at C4-7.  

Physical examination of the left elbow and forearm in August 
2008 showed tenderness on the medial, lateral, and posterior 
aspects of the left elbow, sensitivity to palpation and some 
mild subluxation of the ulnar nerve "or at least looseness 
of the ulnar nerve when compared to the opposite side," and 
sensitivity, irritability, and tingling of the left ulnar 
nerve.  Range of motion testing of the left elbow showed 
flexion from 22 to 118 degrees, supination from 0 to 
85 degrees with pain, pain on flexion and extension, 
pronation from 0 to 70 degrees with pain and clicking.  There 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive testing 
or flare-up.  X-rays of the left elbow showed osteoarthritis 
with osteophyte formation and narrowing and an osseous body 
in the anterior aspect of the elbow measuring 
1.2 centimeters.  The VA examiner opined that the Veteran was 
limited in his ability to obtain and maintain employment 
based on his cervical disc disease and radiculopathy, sensory 
neuropathy of the left elbow, and left radial head fracture 
and subsequent osteoarthritis.  The impressions were cervical 
spine multiple level degenerative disc disease and 
degenerative arthritis with left radiculopathy, ulnar nerve 
neuropathy with cervical degenerative disc disease and 
radiculopathy, and degenerative arthritis of the left elbow 
following a comminuted radial head fracture with positive and 
associated ulnar nerve neuropathy at the elbow.

On VA outpatient treatment in September 2008, the Veteran's 
complaints included ongoing problems with neck pain, 
numbness, and tingling in both arms.  The Veteran stated that 
he continued to look for work in construction.  A cervical 
spine x-ray dated in 2005 was reviewed and showed mild to 
moderate cervical spondylosis and degenerative disc disease 
from C3-C7, no acute osseous injury, 2 millimeters (mm) of 
C5-6 retrolisthesis, and mild C5-6 bilateral neuroforaminal 
narrowing.  Physical examination showed strength and 
sensation within normal limits in radial/ulnar/median 
distributions and some mild tenderness to palpation in the 
median epicondyle.  The assessment included cervical 
spondylosis and left elbow medial 
epicondylitis/osteoarthritis.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for a left radial head fracture.  The 
Veteran's service-connected left radial head fracture is 
manifested by, at worst, forearm extension limited to 
60 degrees or less as seen on multiple in-service outpatient 
treatment visits following his left elbow fracture in 
September 1981.  The Board notes that the Veteran's left 
elbow extension varied from 15 to 38 degrees during active 
service.  Following service separation, the Veteran was 
diagnosed as having only minimal residuals of a left radial 
head fracture on VA examination in February 1987.  VA 
examination in March 2000 showed no decreased range of left 
elbow motion on resistance or repetitive movements.  VA 
examination in April 2003 showed no limitation of motion due 
to pain, weakness, fatigue, lack of endurance, or 
incoordination, a "high level of recovery" from the in-
service left radial head fracture, and only mild functional 
impairment.  It appears that these results were the basis for 
the 10 percent rating currently assigned for the Veteran's 
service-connected left radial head fracture under DC 5207.  
See 38 C.F.R. § 4.71a, DC 5207 (2008).

Although the Veteran complained of epicondylitis on VA 
examination in September 2004, physical examination of the 
left elbow showed no tenderness over the left epicondyle, 
medially or laterally, no myofascial spasm above or below the 
left epicondyle, and no discomfort on palpation of any of 
these areas.  The VA examiner opined that the Veteran's 
epicondylitis or epicondylar symptoms were not related to his 
left radial head fracture.  In September 2005, the Veteran 
reported to his VA examiner-for the first time-that he had 
served in an airborne unit during active service and had 
participated in 30 parachute jumps during service where he 
had incurred his injuries.  As noted above, there is no 
support in either the Veteran's service personnel records for 
his assertion of active service as a parachutist.  Instead, 
these records show that he was a vehicle operator and worked 
in the motor pool during active service.  In any event, 
physical examination of the left elbow in September 2005 
showed no gross deformity, swelling, effusion, or obvious 
intra-articular crepitation, no evidence of instability, and 
gentle manipulation "is not particularly painful."  Range 
of motion testing of the left elbow showed that it lacked 
only 12 degrees of full extension.  X-rays of the left elbow 
showed a definite deformity of the radial head consistent 
with a previous injury and healed segmental fracture and 
evidence of very slight degenerative arthritic changes of the 
elbow joint and the presence of a loose body in the anterior 
compartment of the elbow.  The diagnoses included evidence of 
degenerative arthritic changes of the right elbow in 
association with a deformity of the radial head secondary to 
a previous radial head fracture.

On VA general medical examination in February 2006, the 
Veteran's complaints included left elbow pain.  He again 
reported that he had served as a parachutist on active 
service and "had a total of 30 parachute jumps."  The 
Veteran also reported participating in parachute jumps "both 
before and subsequent to his fall injury."  The Veteran 
stated that, following his left elbow fracture in 1981, he 
never recovered full range of motion or full strength in his 
left arm.  He denied wearing any protective or assistive 
device on the elbow.  Physical examination of the left elbow 
showed no specific areas of tenderness in the elbow, no 
crepitus, no specific abnormalities on external visual 
evaluation, and no increased fatigability.  Range of motion 
testing of the left elbow showed extension to a positive 
10-12 degrees.  The diagnoses included status-post trauma 
with radial head fracture of the left elbow with decreased 
range of motion on extension and flexion.

Finally, on VA examination in August 2008, physical 
examination of the left elbow and forearm showed tenderness 
on the medial, lateral, and posterior aspects of the left 
elbow, sensitivity to palpation and some mild subluxation of 
the ulnar nerve "or at least looseness of the ulnar nerve 
when compared to the opposite side," and sensitivity, 
irritability, and tingling of the left ulnar nerve.  Range of 
motion testing of the left elbow showed flexion from 22 to 
118 degrees.  There was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive testing or flare-up.  X-rays of the left 
elbow showed osteoarthritis with osteophyte formation and 
narrowing and an osseous body in the anterior aspect of the 
elbow measuring 1.2 centimeters.  The impressions included 
degenerative arthritis of the left elbow following a 
comminuted radial head fracture with positive and associated 
ulnar nerve neuropathy at the elbow.  Absent objective 
evidence of forearm extension limited to 75 degrees or more 
(i.e., a 20 percent rating), the Board finds that the 
criteria for an initial rating greater than 10 percent for a 
left radial head fracture is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5207 (2008).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 10 percent prior to March 8, 2000, and greater than 
20 percent thereafter, for a cervical spine disability.  The 
Veteran's cervical spine had a full range of motion during 
active service as seen on VA outpatient treatment on 
August 24, 1982.  On VA examination in February 1987, x-rays 
of the cervical spine showed some limitation of motion on the 
basis of soft tissue spasm or similar process but no 
degenerative disc disease and otherwise normal spinal 
alignment.  Range of motion testing of the cervical spine in 
February 1987 showed a full range of motion although right 
lateral flexion caused pain over the left side of the neck.  
It appears that these results were the basis for the 
10 percent rating currently assigned for the Veteran's 
service-connected cervical spine disability prior to March 8, 
2000.  See 38 C.F.R. § 4.71a, DC 5290 (effective prior to 
September 26, 2003).  Physical examination of the cervical 
spine in February 1987 showed no tenderness over the 
intervertebral spaces, slight tenderness over the muscles on 
the left side of the neck, and no motor or sensory deficits 
or neurologic deficits in the upper extremities.  Absent 
evidence that the Veteran had at least moderate limitation of 
motion in the cervical spine (i.e., a 20 percent rating), the 
Board finds that the criteria for an initial rating greater 
than 10 percent prior to March 8, 2000, for a cervical spine 
disability have not been met.  Id.

The medical evidence also shows that, effective March 8, 
2000, the Veteran's service-connected cervical spine 
disability is manifested by, at worst, moderate limitation of 
motion or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees.  Range of motion 
testing of the neck on March 8, 2000, showed forward flexion 
to 30 degrees without difficulty and no decreased range of 
motion against resistance or on repetitive motion or 
incoordination.  The Veteran was diagnosed as having only 
mild degenerative joint disease of the cervical spine.  In 
February 2002, although the Veteran complained of continued 
neck pain, objective examination showed a full range of 
cervical spine motion.  X-rays of the cervical spine in April 
2003 were stable with mild degenerative changes.  On VA 
joints examination later in April 2003, physical examination 
of the cervical spine showed normal posture and gait, head 
position, and spinal curvature, and symmetrical spinal 
motion.  Range of motion testing of the cervical spine showed 
forward flexion to 50 degrees.  The cervical spine did not 
appear painful on motion.  The diagnoses included mild to 
moderate degenerative joint disease of the cervical spine 
with mild functional impairment.  In January 2005, it was 
noted that MRI scan of the cervical spine showed degenerative 
disc disease and moderate neuronal foramina stenosis on the 
left and mild stenosis on the right.  The assessment included 
chronic neck pain due to moderate stenosis of neural foramina 
on the left.

On VA examination in September 2005, physical examination of 
the cervical spine showed very definite painful limitation of 
motion, no spasm, weakness, or point tenderness, and intact 
motor function with no sensory loss.  Range of motion testing 
of the cervical spine showed full forward flexion of 
45 degrees without pain.  X-rays of the cervical spine showed 
definite degenerative disc disease at C5-6 with foraminal 
encroachment to the left of the middle and flattening of the 
normal lordotic curve.  

On VA examination in February 2006, physical examination 
showed no specific areas of tenderness in the neck and no 
exceptional muscle tightness in the neck.  Range of motion 
testing of the cervical spine showed forward flexion to 
60 degrees "to within 1 fingerbreadth" and no hesitation in 
any movements.  The VA examiner stated, " There is 
significantly better range of motion than has been reported 
in the past."  The diagnoses included cervical degenerative 
disc disease with very mild decreased range of motion.  
Following VA examination in April 2006, the assessment 
included cervical spine spondylosis with multilevel 
degenerative disc disease.  On VA outpatient treatment in 
October 2006, the Veteran's complaints included ongoing 
problems with neck pain.  Physical examination showed no 
tenderness to palpation in the cervical spine and a full 
range of motion in the neck.  The assessment included 
cervical spondylosis.  

Finally, on VA examination in August 2008, range of motion 
testing of the cervical spine showed flexion to 30 degrees in 
both directions with pain.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive testing or flare-up.  X-
rays of the cervical spine showed multiple level degenerative 
disc disease characterized by marginal osteophytes and disc 
space narrowing at C4-7.  The impressions included cervical 
spine multiple level degenerative disc disease.  In summary, 
absent evidence that the Veteran's service-connected cervical 
spine disability is manifested by severe limitation of 
motion, forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, 
the Board finds that the criteria for an initial rating 
greater than 20 percent effective March 8, 2000, for a 
cervical spine disability have not been met under either the 
former or revised rating criteria.  See 38 C.F.R. § 4.71a, 
DC 5290 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, DC 5237 (2008).

The Board also must consider whether the Veteran is entitled 
to a separate disability rating for any associated objective 
neurologic abnormalities.  As noted in the Introduction, the 
RO assigned a separate 40 percent rating for radiculopathy of 
the right lower extremity associated with degenerative joint 
disease of the cervical spine with mixed headache disorder 
effective August 25, 2005, in the October 2008 SSOC.  The 
Veteran also denied any bowel or bladder problems on VA 
examination in March 2000.  Thus, there is no medical 
evidence supporting the assignment of another separate 
disability rating for any associated objective neurologic 
abnormalities.

The evidence of record from the day the Veteran filed these 
claims to the present also supports the conclusion that he is 
not entitled to additional increased compensation for either 
his service-connected left radial head fracture or his 
service-connected cervical spine disability at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  On VA outpatient treatment in July 
2004, the Veteran reported that he was not working.  On VA 
examination in September 2004, just 2 months later, however, 
he reported that he was working as a landscaper.  The Veteran 
denied any difficulty walking, doing his job, or looking out 
of his car to the right or left on VA examination in February 
2006.  He reported on VA examination in August 2008 that he 
had been off of work for 1 month in the past year due to his 
neck problems but he "intends to work at least 1 or 2 days 
per week."  The VA examiner opined that the Veteran was 
limited in his ability to obtain and maintain employment 
based on his cervical disc disease and radiculopathy, sensory 
neuropathy of the left elbow, and left radial head fracture 
and subsequent osteoarthritis.  Finally, in September 2008, 
the Veteran reported that he was continuing to look for work 
in construction.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that his service-connected left radial 
head fracture or service-connected cervical spine disability 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
The Veteran also contends that he is entitled to a TDIU.  
Specifically, he contends that his service-connected neck and 
left elbow disabilities prevent him from securing or 
maintaining substantially gainful employment.

Attached to the Veteran's TDIU claim was a copy of an 
"Employee Termination Report" from a former employer.  A 
review of this report shows that the Veteran was terminated 
on July 9, 2004, for misconduct.  

The Veteran's service-connected radiculopathy of the right 
upper extremity associated with degenerative joint disease of 
the cervical spine with mixed headache disorder is evaluated 
currently as 40 percent disabling under 38 C.F.R. § 4.124a, 
DC 8512, effective August 25, 2005.  His service-connected 
sensory neuropathy of the left upper extremity is evaluated 
currently as 30 percent disabling under 38 C.F.R. § 4.124a, 
DC 8512, effective September 21, 2004.  His service-connected 
cervical spine disability currently is evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5290, 
effective March 8, 2000.  His service-connected left radial 
head fracture currently is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5207, effective October 2, 1986.  
Finally, his service-connected status-post tonsillectomy 
currently is evaluated as 0 percent disabling by analogy to 
38 C.F.R. § 4.97, DC 6599-6516, effective July 2, 1991.  The 
Veteran's current combined disability rating for compensation 
is 70 percent, effective August 25, 2005.  See 38 C.F.R. 
§ 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The medical evidence shows that, following VA outpatient 
treatment in July 2004, the VA examiner noted that she had 
discussed with the Veteran that, given his work history, he 
might need some vocational rehabilitation "to find work that 
would not worse his pain concerns."  This examiner noted 
that the Veteran "is not interested in considering what type 
of work he can do" and declined to participate in vocational 
rehabilitation.  This examiner also stated, "I have advised 
him that I will indicate [that] I do think he can work in 
some capacity."

In an October 2004 letter, a former employer stated that the 
Veteran had been employed working 8 hours a day from May 14, 
2003, through July 9, 2004, doing planting, demolition, 
irrigation, drainage, lighting, fertilization, plumbing, 
watering, electrical installation, maintenance, and repairs.

In a handwritten addendum to the February 2006 VA general 
medical examination, the VA examiner stated that the 
Veteran's cervical spine and forearm-elbow conditions "do 
not effect his ability to obtain or retain employment in 
administration or industry up to the level of moderate 
labor."

Following VA neurological examination in February 2006, the 
VA examiner stated that the Veteran's "disability associated 
with carpal tunnel syndrome is probably just some inability 
for sustained manual work of sustained repetitive motion work 
in the hands such as Data Processing without proper rest."  

In a February 2008 letter written by a VA examiner to the 
Veteran's employer, it was noted that the Veteran had a 
diagnosis of cervical degenerative disc disease and bilateral 
neuroforaminal narrowing.  The Veteran also experienced 
chronic symptoms of sharp neck pain which radiated down both 
of his arms and bilateral numbness which radiated from the 
neck down to the arms.  The VA examiner also stated:

These symptoms prevent [the Veteran] from working 
and earning money because he is unable to use his 
arms to perform any work duties due to pain and 
numbness for any significant length of time.  He 
also gets chronic neck pain which causes him not to 
be able to perform work duties.  He is unable to 
sustain work and perform job duties due to his 
symptoms and inability to complete tasks.

The Board finds that the preponderance of the evidence 
supports granting entitlement to TDIU on a schedular basis as 
of February 7, 2008.  As noted elsewhere, service connection 
is in effect for radiculopathy of the right upper extremity 
associated with degenerative joint disease of the cervical 
spine with mixed headache disorder, evaluated as 40 percent 
disabling.  There also is sufficient additional disability to 
bring the Veteran's combined disability rating for 
compensation to 70 percent.  This meets the schedular 
criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  
The objective evidence also indicates that the Veteran's 
service-connected right upper extremity radiculopathy, 
service-connected cervical spine disability, and service-
connected left radial head fracture alone preclude him from 
securing or maintaining substantially gainful employment.  A 
VA examiner stated in a February 2008 letter to the Veteran's 
employer that his symptoms prevented the Veteran "from 
working and earning money because he is unable to use his 
arms to perform any work duties due to pain and numbness for 
any significant length of time.  He also gets chronic neck 
pain which causes him not to be able to perform work duties.  
He is unable to sustain work and perform job duties due to 
his symptoms and inability to complete tasks."  

Prior to that time, however, there is no medical evidence 
indicating that the Veteran was unemployable.  Indeed, the 
medical evidence indicates that the veteran was employable 
(and gainfully employed part of the time).  The evidence 
indicates that he lost his job, not because of service-
connected disability, but because of misconduct.  Thus, the 
preponderance of the evidence is against a TDIU prior to 
February 7, 2008.


ORDER

Entitlement to an initial rating greater than 10 percent for 
a left radial head fracture is denied.

Entitlement to an initial rating greater than 10 percent 
prior to March 8, 2000, and greater than 20 percent 
thereafter, for degenerative joint disease of the cervical 
spine with mixed headache disorder is denied.

Entitlement to a TDIU is granted as of February 7, 2008, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran also contends that he incurred bilateral carpal 
tunnel syndrome during active service.

In a March 2009 letter, received by the RO that same month, 
Daniel B. Cullan II, M.D., stated that he had reviewed the 
Veteran's service treatment records and current treatment 
records "and in my opinion it is at least likely as not that 
the bilateral carpal tunnel syndrome is related to the 
Veteran's military duty.  My opinion is based on the history 
provided by the [Veteran]."  The Veteran reported to 
Dr. Cullan that, when he fell and fractured his left radial 
head in August 1981, he also injured his hands and 
experienced progressive pain, numbness, and tingling in his 
hands since that time.  Dr. Cullan noted that an EMG in 
October 2002 showed evidence of moderate bilateral carpal 
tunnel syndrome.  Physical examination of the bilateral hands 
showed intact skin, a good range of motion in the hands and 
wrists, palpable pulses, and no bony tenderness or 
instability.  The impression was bilateral carpal tunnel 
syndrome.

The RO must furnish the Veteran and his representative a 
Supplemental Statement of the Case if it receives additional 
pertinent evidence after the most recent Supplemental 
Statement of the Case has been issued and before the appeal 
is certified to the Board.  38 C.F.R. § 19.31(b)(1) (2008).  

Accordingly, the case is REMANDED for the following action:

Review all of the evidence received since 
the most recent Supplemental Statement of 
the Case was issued to the Veteran and his 
representative in October 2008, including 
Dr. Cullan's statement received in March 
2009 at the RO.  After conducting any 
additional indicated development, 
readjudicate the issue of service 
connection for bilateral carpal tunnel 
syndrome.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


